                 Case 3:20-cv-06000-BHS Document 96 Filed 08/31/21 Page 1 of 3




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     TIMOTHY ROBERT PETROZZI,                          CASE NO. C20-6000BHS
 8
                              Plaintiff,               ORDER
 9          v.

10   JAY INSLEE, et al.,

11                            Defendants.

12

13          THIS MATTER is before the Court on pro se Plaintiff Timothy Petrozzi’s Motion

14   for Leave to Proceed in forma pauperis. Dkt. 95. This filing is Petrozzi’s seventy-eighth

15   proposed civil rights complaint. Dkts. 6–81, 88, and 95.

16          This Court previously determined that Petrozzi is a serial filer of frivolous

17   complaints. Dkt. 5. It issued a Bar Order requiring him to make an affirmative initial

18   showing—under penalty of perjury—that he seeks to litigate new claims not present in

19   his earlier filings. Id. If he asserts a 42 U.S.C. § 1983 claim, he is required to demonstrate

20   in the first instance that he is in “imminent danger of serious bodily injury or death.” Id.

21   He has again failed to make the required showings.

22

23
     ORDER - 1
24
              Case 3:20-cv-06000-BHS Document 96 Filed 08/31/21 Page 2 of 3




 1          Petrozzi’s latest proposed complaint again names President Biden, Governor

 2   Inslee, and Attorney General Ferguson (as well as Mayor Selby of Olympia, Washington)

 3   as Defendants. This proposed complaint seeks $12,000,000,000 based on “genocide” and

 4   the “unlawful practice of medicine” based on vaccine mandates, which he claims “is

 5   killing 1000’s of citizens.” Dkt. 95-1 at 6.

 6          Even absent a bar order, a court should “deny leave to proceed in forma pauperis

 7   at the outset if it appears from the face of the proposed complaint that the action is

 8   frivolous or without merit.” Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1370 (9th

 9   Cir. 1987) (citations omitted); see also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma

10   pauperis complaint is frivolous if “it ha[s] no arguable substance in law or fact.” Tripati,

11   821 F.2d at 1370 (citing Rizzo v. Dawson, 778 F.2d 527, 529 (9th Cir. 1985); Franklin v.

12   Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984)).

13          Like his earlier filings, Petrozzi’s most recent proposed complaint is nonsensical,

14   and it is frivolous as a matter of law. It does not meet the in forma pauperis standard, and

15   it does not meet the standard set in the Bar Order. The Motion for leave to proceed in

16   forma pauperis, Dkt. 95, is DENIED, and his proposed complaint is DISMISSED with

17   prejudice.

18   \

19   \

20   \

21   \

22   \

23
     ORDER - 2
24
              Case 3:20-cv-06000-BHS Document 96 Filed 08/31/21 Page 3 of 3




 1          The Clerk shall terminate any other pending motions. No Judgment shall be

 2   entered (because any future proposed claims will be opened in this case), but this Order

 3   terminating this proposed action is final and appealable.

 4          IT IS SO ORDERED.

 5          Dated this 31st day of August, 2021.

 6

 7

 8
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 3
24
